Citation Nr: 1128692	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the left shoulder, status post arthroplasty, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the right shoulder, status post arthroplasty, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training from September 1982 to January 1983, and was a member of the United States Army Reserve until September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his May 2010 substantive appeal (VA Form 9), the appellant requested a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  The record reflects that the appellant failed to report for his scheduled hearing.  See Veterans Appeals Control and Locator System (VACOLS).  As no further communication from the appellant with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

The issues of new and material evidence to reopen the claims for service connection for a left shoulder disorder and for an acquired psychiatric disorder and entitlement to service connection for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a final decision dated in April 2008, the Board denied a request to reopen a claim of entitlement to service connection for right shoulder osteoarthritis.

2. Evidence added to the record since the prior final denial in April 2008 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The April 2008 Board decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder osteoarthritis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the claim for service connection for right shoulder osteoarthritis is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the Government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre- existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2010).  ADT includes full-time duty in the Armed Forces performed National Guard members for training purposes under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2010).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, or from an injury incurred or aggravated while performing IADT, but the appellant, as an individual whose service consisted only of ADT, is not entitled to the application of the presumption of soundness or the presumption of aggravation.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).


The appellant contends that he has osteoarthritis of the right shoulder due to injury sustained during service in the Army Reserve.  Essentially, he argues that his right shoulder disability was permanently aggravated in service during physical training, and thus, he argues that service connection is warranted for a right shoulder disorder.

The appellant's claim for service connection for a right shoulder disability was initially denied in a July 2003 rating decision, and that decision was confirmed and continued in a September 2003 rating decision.  The appellant did not appeal these determinations.  More recently, in an April 2008 decision, the Board found that new and material evidence had not been received to reopen the appellant's claim of entitlement to service connection for osteoarthritis of the right shoulder.  The appellant did not appeal this decision.  Thus, the April 2008 decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

The appellant filed his claim to reopen in November 2008; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the prior denial in April 2008, the appellant's service treatment records were in the claims file, as well as evidence of post-service complaints and treatment for symptoms of a right shoulder disorder, including records from the Social Security Administration (SSA).  According to July and September 2003 rating decisions, the RO denied the appellant's claims for service connection because his claimed disorders were not etiologically related to his active service.  Specifically, the RO found that the appellant did not develop osteoarthritis of the shoulder until 1996, more than ten years after his ADT.

In the April 2008 Board decision, the Board noted additional evidence received including a statement from the appellant, Social Security Administration (SSA) records, and private treatment records and reports.  The Board found that this evidence showed continued osteoarthritis of the right shoulder with associated pain, but that there remained no competent medical evidence linking the appellant's current right shoulder disorder to military service.   

However, since that time the appellant has provided statements from fellow service members who served with him during his Reserve duties.  Both of these statements relate witnessing injury to the appellant's right shoulder during Reserve duty activities on October 12, 1996.  (These statements do not discuss the left shoulder.)  Lay evidence of in-service events or injuries may not be rejected as not being material solely because they are lay observations.  See Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  Moreover, the credibility of the appellant and his fellow servicemembers in making these statements is presumed.  Therefore, the Board finds that this evidence was not of record and is relevant to an element missing at the time of the prior final denial.  Consequently, it is neither cumulative nor redundant of the evidence of record in April 2008 and it raises a reasonable possibility of substantiating the appellant's claim.  Thus, as new and material evidence has been received with respect to the appellant's right shoulder disorder, the claim to reopen the previously denied claim seeking service connection for osteoarthritis of the right shoulder is granted.  


ORDER

New and material evidence having been received, the claim to reopen a previously denied claim for service connection for osteoarthritis of the right shoulder is granted. 


REMAND

The appellant contends that he injured his right shoulder during a period of Army Reserve training in October 1996 and thus, aggravating a pre-existing right shoulder disability.  The Board determines that a remand is necessary so that the claim may be further developed and then the merits of the reopened claim may be adjudicated.  The additional development needed includes requesting additional service personnel records and scheduling a VA orthopedic examination.

With respect to the service personnel records, the Board observes that there is a folder in the claims file labeled the 201 file.  However, the only document in the folder is the DA Form 2-1, which summarizes the appellant's Reserve service.  There are no documents related to his specific assignments and orders during his approximately 14 years of Army Reserve service.  Further, the appellant now claims that he aggravated a preexisting right shoulder disability during a period of training on October 12, 1996.  Consequently, the Board finds that additional requests should be made for the appellant's complete 201 file, from the National Personnel Records Center (NPRC) and his Reserve unit, the 807th Signal Company, Puerto Nuevo, Puerto Rico.  At a minimum, the RO should verify whether the appellant was performing ADT or IADT on October 12, 1996.  

With regard to the remaining new and material claims, the Board observes that these claims may not be decided until all outstanding records have been obtained.  Moreover, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appellant contends that his acquired psychiatric disorder symptoms are in part due to his right shoulder and left shoulder disorders.  A January 1999 service treatment record refers to the appellant's occupational dysfunction from his shoulder disorders in assessing major depressive disorder.  Therefore, his claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the claims regarding the right and left shoulders.  Consequently, the claim to reopen the previously denied claim seeking service connection for an acquired psychiatric disorder must also be remanded to the AOJ in accordance with Harris.

Moreover, the Board observes that no VA examination has been conducted with respect to the now reopened right shoulder claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the competent lay evidence relates an incident involving the appellant's right shoulder during a purported period of qualifying Reserve duty, and post-service treatment evidence shows a current diagnosis.  Further, treatment records associated with the appellant's Social Security Administration claim indicate that the appellant sustained a right shoulder injury in 1994 at work while unloading merchandise.  These records indicate that the appellant dislocated his shoulder which resolved and reportedly sustained 25 recurrent dislocations.  See February 1997 Social Security Determination Disability Program report.  There records also include an October 10, 1996 MRI report showing arthritic or inflammatory process of the right shoulder with no tear, and a diagnosis of avascular necrosis of the right shoulder.  These reports are dated prior to the period of training in which the appellant alleges he sustained further injury to the shoulder.  Essentially, the appellant claims that his right shoulder disorder was caused or made worse by service duties.  Accordingly, a VA examination to assess the etiology of any current right shoulder disorder should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Request any additional service personnel records from NPRC and any other appropriate sources, including the appellant's Army Reserve unit, the 807th Signal Company, Puerto Nuevo, Puerto Rico.  At a minimum, verification of the nature and type of training the appellant participated in on October 12, 1996, should be obtained.  All requests and responses, positive and negative, should be associated with the claims file. 

2. After completion of the above development, schedule the appellant for a VA orthopedic examination in order to ascertain the etiology of his claimed right shoulder disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the appellant, the examiner should respond to the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any right shoulder disorder exhibited by the appellant currently, i.e., at the time he filed his claim in November 2008 to the present, is related, in whole or in part, to a disease, event, or injury during a period of qualifying military service (ADT or IADT). 

b. The above opinion should also consider whether any symptoms or diagnosed disorder of the right shoulder that pre-existed a period of qualifying service more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) underwent a permanent increase in severity (aggravation) as a result of a disease, event, or injury during a period of qualifying service (ADT or IADT).
            
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated, to include all evidence received since the March 2010 statement of the case.  The appellant and his representative, if any, should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


